        Case 2:19-cv-09224-JTM-KWR Document 34 Filed 01/07/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


GLEN HAISLEY                                                            CIVIL ACTION


VERSUS                                                                  NO: 19-9224


VICTORIA REEDER ET AL.                                                  SECTION “H”



                                ORDER AND REASONS
         On November 4, 2020, this Court ordered all parties to show cause as to
why this Court does or does not have subject matter jurisdiction. Before the
Court are the parties’ responses to this Court’s Order (Docs. 29, 31, 32, 33).
For the following reasons, this matter is REMANDED.


                                      BACKGROUND
         This case arises out of a motor vehicle accident that occurred on
November 24, 2017. Plaintiff, Glen Haisley, was operating a 2002 Ford
Expedition when he was struck by a vehicle driven by Defendant Victoria
Reeder (“Reeder”) and owned by William Reeder, Sr. On November 13, 2018,
Plaintiff filed a Petition for Damages in Louisiana state court against Reeder;
State Farm Mutual Automobile Insurance Co.; Rasier, LLC (“Rasier”);1 James
River Insurance Company (“James River”); Lyft, Inc.; and Steadfast Insurance,
Co., alleging, in part, that Reeder was at fault for the accident and that Reeder



1   Plaintiff improperly named Rasier as Rasier, LLC d/b/a Uber. In Rasier’s Corporate
    Disclosure Statement, Rasier explains that Rasier, LLC is a limited liability company with
    Uber Technologies, Inc. as its sole member. See Doc. 5.

                                               1
      Case 2:19-cv-09224-JTM-KWR Document 34 Filed 01/07/21 Page 2 of 7




was in the course and scope of her employment with Lyft and Uber at the time
of the collision.
       On November 15, 2018, Plaintiff entered into a settlement agreement
whereby he agreed to release State Farm, Victoria Reeder, and William Reeder
Sr. from any and all claims arising out of the accident.2 On April 10, 2019,
Defendant Rasier removed the matter to federal court on the basis of diversity
jurisdiction. In Rasier’s Notice of Removal, Rasier acknowledged that both
Plaintiff and Defendant Reeder are citizens of the state of Louisiana and that
diversity jurisdiction was lacking on the face of Plaintiff’s complaint. Rasier
argued, however, that “[i]t is well-established that defendants who have settled
their claims are considered nominal parties, who are not considered for
purposes of diversity jurisdiction.”3 Rasier therefore asserted that diversity
jurisdiction was not destroyed by Reeder’s presence as Plaintiff had improperly
joined Reeder to defeat diversity jurisdiction. Plaintiff did not contest this
assertion or move to remand the action.
       On December 19, 2019, Plaintiff filed a Motion for Leave to File Amended
Pleading. In the Motion, Plaintiff stated that “Plaintiff has consulted with
opposing counsel for all remaining parties that have been served and those
parties have NO OBJECTION to the filing of an Amended Complaint.” 4 This
Court granted Plaintiff’s Motion for Leave, and Plaintiff filed his First
Amended Complaint. Plaintiff’s First Amended Complaint includes new claims
against Reeder, alleging that Reeder’s fraudulent refusal to acknowledge that
she was within the scope of her employment with Uber at the time of the
collision has caused Defendants Rasier and James River to deny Plaintiff


2 See Doc. 1-3.
3 Doc. 1 at 4 (citing Taco Tico of New Orleans, Inc. v. Argonaut Great Central Ins. Co., No.
   09-3502, 2009 WL 2160436, at *2 (E.D. La. July 16, 2009) ).
4 Doc. 12 at 1.



                                             2
      Case 2:19-cv-09224-JTM-KWR Document 34 Filed 01/07/21 Page 3 of 7




coverage.5 Reeder was served for the first time in this federal action on April
27, 2020.
       On June 12, 2020, Reeder filed a Motion to Dismiss for Failure to State
a Claim. In reviewing Reeder’s Motion, this Court recognized that it may lack
subject matter jurisdiction. Accordingly, on November 4, 2020, this Court
ordered Plaintiff to show cause as to why his claims against Victoria Reeder
are not improperly joined and ordered Defendants Rasier, James River, and
Reeder (collectively “Defendants”)6 to show cause as to why this Court had, and
continues to have, subject matter jurisdiction. Each party has filed a response
to this Court’s Order as directed. The matter is now before the Court.


                                LAW AND ANALYSIS
       Cases arising under § 1332 require, inter alia, complete diversity of
citizenship.7 “The concept of complete diversity requires that all persons on one
side of the controversy be citizens of different states than all persons on the
other side.”8 On its face, this matter lacks complete diversity. Plaintiff and
Defendant Reeder are each citizens of Louisiana. Defendants argue, however,
that Reeder’s presence should not destroy diversity as Plaintiff cannot succeed
on his claim against Reeder. Defendants thus argue that Reeder was
fraudulently joined.
       “Fraudulent joinder can be established by demonstrating either ‘(1)
actual fraud in the pleading of jurisdictional facts, or (2) inability of the



5 Doc. 14 at 4.
6 Defendants State Farm Mutual Automobile Insurance Company, Lyft Inc., and Steadfast
   Insurance Company were dismissed from this action prior to Plaintiff’s filing his First
   Amended Complaint.
7 Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (citations omitted).
8 McClaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal quotation marks

   and citations omitted).

                                             3
      Case 2:19-cv-09224-JTM-KWR Document 34 Filed 01/07/21 Page 4 of 7




plaintiff to establish a cause of action against the non-diverse party in state
court.’”9 Generally, the court conducts an analysis similar to that employed in
the context of Rule 12(b)(6), asking whether there is a legal basis for recovery
assuming the facts in the complaint as true.10 In certain circumstances,
however, the court may pierce the pleadings and conduct a summary inquiry.
“[A] summary inquiry is appropriate only to identify the presence of discrete
and undisputed facts that would preclude plaintiff’s recovery against the in-
state defendant.”11 The court evaluates all of the contested factual allegations
in the light most favorable to the plaintiff and resolves any uncertainties in the
controlling state’s substantive law in the plaintiff’s favor. 12 The burden of
showing fraudulent joinder is a “heavy one.”13
       Defendant Rasier argues that Reeder was fraudulently joined at the time
Rasier removed this suit to this Court. In the Notice of Removal, Rasier alleged
that the settlement agreement between Plaintiff and Reeder precluded
Plaintiff’s success on any potential claim against Reeder. The Agreement
provides, in pertinent part:
       the undersigned hereby releases and forever discharges State
       Farm Mutual Automobile Insurance Company, William K. Reeder
       Sr[.], Victoria Reeder . . . from any and all claims, demands,
       damages, actions, causes of action, or suits of any kind of nature
       whatsoever, and particularly on account of all bodily injuries
       known and unknown, which has resulted or may in the future
       develop from an accident which occurred on or about the 24th day
       of November, 2017, at or near Jackson Ave[.] & Oretha Castle
       Haley Blvd[.], New Orleans, LA.”14



9 Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006).
10 Smallwood v. Ill. Cent. R.R Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc).
11 Id.
12 Travis v. Irby, 326 F.3d 644, 648 (5th Cir. 2003).
13 Id. at 649.
14 Doc. 1-3 (emphasis added).



                                              4
      Case 2:19-cv-09224-JTM-KWR Document 34 Filed 01/07/21 Page 5 of 7




Finding the Agreement clear and unambiguous, this Court agrees with Rasier
that Plaintiff could not have succeeded on his claims against Reeder at the
time of removal.15 A finding that Reeder was fraudulently joined at the time of
removal does not, however, equate to a finding that this Court retained
jurisdiction after Plaintiff amended his complaint to add new claims against
Reeder.
       On December 20, 2019, Plaintiff filed his First Amended Complaint,
which included new claims against Reeder for fraud. Defendants contend that
Plaintiff’s new claims against Reeder do not divest this Court of jurisdiction
because the settlement agreement precludes any chance of Plaintiff’s success
on his claims and because Plaintiff’s pleading of fraud is factually unsupported.
Defendants thus argue that this Court can simply ignore Reeder’s non-diverse
character because the claims against Reeder are invalid. Yet, Defendants do
not explain how this Court retained jurisdiction to review the validity of
Plaintiff’s new claims.
       Defendants essentially ask this Court to apply the fraudulent joinder
doctrine to Plaintiff’s Amended Complaint. However, “the fraudulent joinder
doctrine does not apply to joinders that occur after an action is removed.”16 In
Cobb v. Delta, the Fifth Circuit explained:
       This makes sense: A request to join a party against whom recovery
       is not really possible and whose joinder would destroy subject
       matter jurisdiction (i.e., a request fraudulently to join a party)
       would never be granted. Section 1447(e) authorizes a court to
       permit or prohibit joinder, and the defendant thus has an
       opportunity at the time joinder is considered to prevent joinder by


15 See Fortier v. State Farm Mut. Auto. Ins. Co., No. CIV. A. 99-2136, 1999 WL 717638, at *3
   (E.D. La. Sept. 13, 1999) (finding fraudulent joinder where a settlement agreement
   between the plaintiff and the non-diverse defendants precluded any possibility that
   plaintiff might prevail on a claim against the non-diverse defendants in state court).
16 Cobb v. Delta Exports, Inc., 186 F.3d 675, 677 (5th Cir. 1999) .




                                             5
      Case 2:19-cv-09224-JTM-KWR Document 34 Filed 01/07/21 Page 6 of 7




       arguing that there is no colorable claim against the party the
       plaintiff is seeking to join. There is no need, then, for a doctrine
       that ignores parties who are fraudulently joined after removal, for
       such parties would never be allowed to become defendants in the
       first place.

Accordingly, the diverse party opposing joinder must contest the post-removal
joinder of the non-diverse party before the court allows amendment of the
complaint.17 “[O]nce a court permits post-removal joinder of a non-diverse
defendant . . . ‘[t]he court [loses] subject matter jurisdiction,’ and remand is
required pursuant to 28 U.S.C. § 1447(e).”18
       Here, like in Cobb, Plaintiff’s Motion for Leave to file his First Amended
Complaint was unopposed. At the time this Court allowed Plaintiff to join new
claims against Reeder, this Court “lost subject matter jurisdiction and thus
had no power even to consider whether fraudulent joinder applied” or examine
the validity of Plaintiff’s claims.19 Further, Defendants did not timely apprise
this Court of the jurisdictional deficiency or seek to vacate this Court’s order of
joinder.20 This Court therefore no longer has jurisdiction over the matter, and
remand is required.


                                       CONCLUSION
       For the foregoing reasons, this matter is REMANDED to the Civil
District Court for the Parish of Orleans.


17 Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009).
18 Id. (quoting 28 U.S.C. § 1447(e)). Section 1447(e) states that “[i]f after removal the plaintiff
   seeks to join additional defendants whose joinder would destroy subject matter jurisdiction,
   the court may deny joinder, or permit joinder and remand the action to the State court.” 28
   U.S.C. § 1447(e).
19 Cobb, 186 F.3d at 678.
20 See Borden, 589 F.3d at 172 (“Cobb seems to create a trap for the unwary diverse defendant,

   or a device exploitable by a clever plaintiff. But the district court, properly apprised
   of Cobb, could have either denied Ruiz’s joinder to begin with, or it could have vacated its
   order of joinder. Allstate neither timely apprised the court nor sought vacatur.”).

                                                6
Case 2:19-cv-09224-JTM-KWR Document 34 Filed 01/07/21 Page 7 of 7




              New Orleans, Louisiana this 7th day of January, 2021.




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               7
